Case 1:19-cr-00059-LO Document 219-1 Filed 07/12/21 Page 1 of 8 PageID# 1903




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA,

    v.
                                                   Case No. 1:19-CR-0059-LO

 DANIEL EVERETTE HALE,

          Defendant.                               PROPOSED AMICUS CURIAE                    ON
                                                   BEHALF OF CAIR FOUNDATION




   PROPOSED AMICUS CURIAE BRIEF ON BEHALF OF CAIR FOUNDATION

         The Council on American-Islamic Relations (“CAIR” or “CAIR Foundation”)

respectfully submits this amicus curiae brief in the above-captioned matter to offer

information that CAIR believes will be relevant in determining Mr. Hale’s sentence.

                                  Interest of Amicus Curiae

         The Council on American-Islamic Relations is a non-profit, grassroots civil rights and

advocacy organization. CAIR is America's largest Muslim civil liberties organization, with

affiliate offices nationwide.     Its national headquarters is located on Capitol Hill in

Washington, D.C.

         Since its establishment in 1994, CAIR has worked to promote a positive image of Islam

and Muslims in America. Through media relations, lobbying, education and advocacy,

CAIR works to make sure a Muslim voice is represented. Through its work, CAIR seeks to




                                               1
Case 1:19-cr-00059-LO Document 219-1 Filed 07/12/21 Page 2 of 8 PageID# 1904




empower American Muslims and encourage their participation in political and social

activism.

         CAIR has represented hundreds of Muslim Americans who have been placed on the

U.S. Government’s Selectee and No-Fly Lists. As this Court is aware 1, the consequences to

an individual of being selected for these lists range from disruption of travel plans and

humiliating public searches and interrogation to not being able to board an aircraft that

traverses U.S. airspace. These lists, which have grown exponentially since after September

11, 2001, were essentially black boxes: no one knew how the selection process worked, and

the administrative mechanism for seeking to be removed from the lists was similarly opaque.

         The 2013 Watchlisting Guidance, a U.S. Government publication, spelled out the

criteria and procedures through which U.S. persons are placed on the federal government’s

many secret lists. This document is unclassified, but the U.S. Government had never agreed

to make it available so that persons caught up in the lists and their representatives could come

to understand the process.

          Daniel Hale disclosed this document, and by doing so, provided CAIR and other

advocacy groups around the United States a wealth of information about the criteria for

inclusion on these lists. The availability of this information enabled CAIR to present focused

claims on behalf of its clients, whose lives had been disrupted by being placed on the lists.

Mr. Hale's disclosure catalyzed legal challenges to various watchlists across the country.

                                           Argument

         Numerous Muslim Americans have sought legal assistance from CAIR after finding

that they had been placed on any of the various secret lists the federal government maintains.


1
    Long v. Barr, 451 F. Supp. 3d 507 (E.D. Va. 2020).
                                                2
Case 1:19-cr-00059-LO Document 219-1 Filed 07/12/21 Page 3 of 8 PageID# 1905




Frequently, these clients of CAIR have told CAIR that they were contacted by federal agents

and told that if they would serve as informants, they would be removed from the list. This

pattern, repeated over and over in CAIR's clients' accounts, suggests that people were being

designated for the lists arbitrarily and without reference to any meaningful threat. But the

criteria for inclusion on these lists were unknown, and the process to request removal was

completely opaque.

       Daniel Hale’s disclosure of the unclassified 2013 Watch- listing Guidance 2 revealed

that the criteria for inclusion are circular and illogical: a person can be watch listed if he or

she is suspected of being a suspected terrorist (§3.12.1). Suspected of being suspected deprives

this criterion of any meaning or connection to facts; indeed, the person can be listed on the

basis of completely uncorroborated information (§3.6), as long as the information hasn't

already been determined to be unreliable (§3.7).

       The review process does not require "concrete facts" and encourages the reviewer to

give "due weight" to the nominator's experience (§3.5). This ipse dixit deference amounts to a

de facto presumption in favor of listing; the built-in incentives are to add people to the lists, not

to promote accuracy.

       With the unclassified 2013 Watchlist Guidance in hand CAIR was able to present

focused claims on behalf of its clients, and the information contained in the document

provided a roadmap for productive discovery requests. As a result, these legal challenges have

achieved much success.




2
 Available at https://theintercept.com/document/2014/07/23/march-2013-watchlisting-
guidance/.
                                                 3
Case 1:19-cr-00059-LO Document 219-1 Filed 07/12/21 Page 4 of 8 PageID# 1906




       Each of the CAIR clients discussed below was removed from the No Fly List after

CAIR filed an action on his or her behalf:


              •   Adis Kovac is a Muslim U.S. citizen who learned that he had been placed

                  on the NFL when he attempted to board a flight on October 17, 2014. He

                  was thereafter barred from flying and repeatedly interrogated about his

                  Islamic beliefs. He filed a redress request through the Department of

                  Homeland Security but received no response. CAIR filed suit on his behalf

                  in 2018 in the United States District Court for the Northern District of

                  Texas and on July 18, 2019, Kovac was removed from the NFL.

              •   Yonas Fikre is a Muslim U.S. citizen who was placed on the NFL. FBI

                  agents offered to remove him if he agreed to become a government

                  informant but he refused. Fikre was detained, interrogated and tortured in

                  the United Arab Emirates for 106 days. Upon his return to the United

                  States, he sought redress through the Department of Homeland Security

                  without success. CAIR brought suit on his behalf and the government

                  removed him from the NFL.

              •   Yaseen Kadura is a Muslim U.S. Citizen who learned he was on the NFL

                  when he attempted to board a place on September 22, 2012. Agents of

                  Homeland Security investigations informed Kadura that it was virtually

                  impossible for him to get off the list unless he agreed to be an informant.

                  On November 30, 2012 he filed a request for redress through the

                  Department of Homeland Security but received no response. CAIR filed




                                             4
Case 1:19-cr-00059-LO Document 219-1 Filed 07/12/21 Page 5 of 8 PageID# 1907




               suit on his behalf on August 14, 2014 and he was removed from the NFL

               in January 2016.

           •   Donald Thomas, a Muslim U.S. citizen, tried to board a flight to Malaysia

               on April 27, 2016 but was told that he was on the NFL. He was surrounded

               by TSA agents including one with a dog. Thomas was actually told to

               contact CAIR about his status on the NFL. Mr. Thomas filed a redress

               request through the Department of Homeland Security but did not receive

               a meaningful response. After CAIR filed an action on his behalf, he was

               removed from the NFL.

           •   Saadiq Long is a Muslim U.S. citizen and an Air Force veteran. He learned

               he was on the No Fly List in 2012, when he attempted to fly from his home

               oversees to Oklahoma to visit his gravely ill mother. Because of his status

               on the No Fly List, Mr. Long has been detained and abused in Qatar and

               Turkey, he has been denied permits and licenses Long needs for his career

               as a truck driver, and foreign governments have revoked and denied him

               visas. After years of litigation, the federal government informed Long on

               September 18, 2020 that they had removed from the NFL.

           •   Zijad Bosnic is an U.S. citizen and a Muslim residing in Florida. On March

               1, 2017, Mr. Bosnic appeared at the Sarajevo International Airport in

               Bosnia to board his flight back home to the United States after spending

               time with his family. Mr. Bosnic was not permitted to board his flight.

               When he asked why, he was referred to the U.S. Embassy in Sarajevo. The

               Embassy advised him that they had no information regarding why he was


                                          5
Case 1:19-cr-00059-LO Document 219-1 Filed 07/12/21 Page 6 of 8 PageID# 1908




                being denied boarding.     He was advised to fill out a Department of

                Homeland Security redress complaint which he immediately did. After

                several months, Mr. Bosnic was finally permitted to return to his home in

                Florida but he remained on the watch list and was subjected to additional

                interrogation and invasive searches every time he attempted to travel. After

                CAIR filed suit on his behalf, he was finally removed from the watch list.

            •   Mahad Mohallim is a U.S. citizen and Muslim who resides in Minnesota.

                Commencing in 2015, Mr. Mohallim was placed on the watch list, which

                caused him to be subjected to extensive delay, humiliating and intrusive

                searches every time he tried to travel by air. In July 2018, the federal

                government repeatedly prohibited Mr. Mohallim from boarding a flight to

                the United States because of his status on the No Fly List. After CAIR filed

                suit on Mr. Mohallim's behalf, he was removed from the watch list.

            •   Hashem Nader Sehwail is a U.S. citizen and a Muslim residing in Florida.

                On January 21, 2018 Mr. Sehwail appeared at the Istanbul Airport in order

                to board his flight back home to the United States after visiting his family

                in Palestine. He was denied boarding. When he asked why, he was referred

                to the U.S. Embassy, which informed him that they had no information

                about why he was denied boarding. After multiple delays and after CAIR

                filed suit on his behalf, Mr. Sehwail was finally permitted to return to his

                home in the United States and was removed from the NFL.


      Each of the CAIR clients discussed above was removed from the watchlist or the NFL

after CAIR filed an action on their behalf. Many of these removals were done by the

                                            6
Case 1:19-cr-00059-LO Document 219-1 Filed 07/12/21 Page 7 of 8 PageID# 1909




government with the purpose of mooting the lawsuit brought by CAIR. See, e.g., Fikre v. FBI,

904 F.3d 1033 (2018) (rejecting mootness claim); Long v. Pekoske, No. 20-1406, Dkt. 29 (4th

Cir. Oct. 5, 2020) (motion to dismiss based on mootness). 3 There are hundreds of others who

were similarly situated and have been similarly benefited. As a matter of inference from the

actions of the Government after suit was filed, it seems clear that these U.S. persons were

placed on the list without justification, as a result of the perverse incentives provided by the

Watchlisting Guidance inclusion criteria. Removal freed each of them from the Kafkaesque

constraint imposed by a government that had extrajudicially designated them as worthy of

permanent suspicion. In each case, their removal was a just result, and the ability to achieve

that result was aided immeasurably by the availability to CAIR of the Watchlisting Guidance.

       In sentencing Mr. Hale, we ask the Court to consider the public benefit achieved

through the disclosure of this unclassified document by Mr. Hale.




                                            Respectfully submitted,

                                            CAIR LEGAL DEFENSE FUND

                                            BY: /s/ Lena Masri
                                            LENA F. MASRI
                                            GADEIR I. ABBAS*
                                            JUSTIN SADOWSKY
                                            453 New Jersey Ave, SE
                                            Washington, DC 20003
                                            Phone: (202) 488-8787

                                            *Mr. Abbas is licensed in VA, not in D.C.
                                            Practice limited to federal matters.

33
  As a general rule, the Government does not disclose watchlist (as opposed to NFL) status,
but many plaintiffs’ travel problems went away after filing suit. See, e.g., Elhady v. Kable, 993
F. 3d 208, 221-22 (4th Cir. 2021); see also id., Petition for Rehearing at 15 (Dkt. 76) (May 14,
2021).
                                               7
Case 1:19-cr-00059-LO Document 219-1 Filed 07/12/21 Page 8 of 8 PageID# 1910




                                   PROFETA & EISENSTEIN

                                   BY: /s/ Jethro M. Eisenstein*
                                   45 Broadway, Suite 2200
                                   New York, New York 10006
                                   Phone: (212) 577-6500

                                   *Pro Hac Motion Pending




                                     8
